         Case 4:18-cv-01885-HSG Document 859 Filed 10/07/19 Page 1 of 3



     Bruce Genderson (pro hac vice)                       Matthew S. Warren (No. 230565)
 1   Kevin Hardy (pro hac vice)                           Erika H. Warren (No. 204739)
     Aaron Maurer (pro hac vice)                          WARREN LEX LLP
 2   David Krinsky (pro hac vice)                         San Francisco, California 94110
     Andrew Trask (pro hac vice)                          +1 (415) 895-2940
 3   Kyle Thomason (pro hac vice)                         18-1885@cases.warrenlex.com
     WILLIAMS & CONNOLLY LLP
 4   725 Twelfth Street, N.W.
     Washington, D.C. 20005
 5   +1 (202) 434-5000
     viceroy@wc.com
 6
     Michael J. Newton (No. 156225)
 7   Sang (Michael) Lee (pro hac vice)
     Derek Neilson (pro hac vice)
 8   ALSTON & BIRD LLP
     2200 Ross Avenue, Ste. 2300
 9   Dallas, Texas 75201
     +1 (214) 922-3400
10   asus-philips@alston.com
11   Attorneys for Defendants ASUSTeK Computer Inc. and
     ASUS Computer International
12

13
                                UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
15

16

17    IN RE KONINKLIJKE PHILIPS                  Case No. 4:18-cv-01885-HSG-EDL
      PATENT LITIGATION
18                                               DECLARATION OF DEREK S.
                                                 NEILSON IN SUPPORT OF
19                                               RENEWED ADMINISTRATIVE
                                                 MOTION TO FILE UNDER SEAL
20                                               UNDER THE SEPTEMBER 23, 2019
                                                 ORDER (DKT. 789)
21

22                                               Judge: Hon. Haywood S. Gilliam, Jr.
                                                 Court: Courtroom 2
23

24

25

26

27

28
          Case 4:18-cv-01885-HSG Document 859 Filed 10/07/19 Page 2 of 3




 1            I, Derek S. Neilson, hereby declare as follows:

 2            1.       I am an attorney with the law firm of Alston & Bird LLP, counsel for Defendants

 3   ASUSTeK Computer Inc. (“ASUSTeK”) and ASUS Computer International (“ACI”) (collectively,

 4   “ASUS”) in the above-captioned action. I am a member in good standing of the State Bar of Texas

 5   and am admitted to practice pro hac vice before this Court in this matter. I have personal knowledge

 6   of the facts set forth in this declaration, and if called as a witness, I could and would testify

 7   competently thereto.

 8            2.       I submit this declaration under Civil Local Rules 79-5(d)(1)(A) and 79-5(e)(1), in

 9   view of the Court’s September 23, 2019 Order on Administrative Motions to File Under Seal (Dkt.

10   789).

11            3.       Selected portions of Exhibit 4 to the Declaration of Jonathan M. Sharret re: Source

12   Code in Support of Philips’ Motion for Leave to Amend its Infringement Contentions (the “Sharret

13   Declaration”) (Dkt. 544), as corrected, is Philips’s proposed amendments to its infringement

14   contentions and contains and/or references information that was designated by ASUS as “Highly

15   Confidential – Outside Counsel Only” under the Protective Order. In particular, Appendix AC is a

16   spreadsheet that contains non-public, proprietary information including internal IDs and descriptions

17   and identification of components not readily available to the public. ASUS seeks permission to

18   maintain the following columns of Appendix AC under seal: “Item Description,” “Part Number,”

19   and “Grav. Sensor.”
20            4.       The information identified above is not available to the public and given the highly

21   competitive nature of the computer industry, ASUS would likely be harmed by the public disclosure

22   of this proprietary information because it would give ASUS’s competitors a window into ASUS’s

23   confidential business information.

24            I declare under the penalty of perjury under the laws of the United States of America that, to

25   the best of my knowledge and belief, the foregoing is true and correct.

26            Executed in Dallas, Texas this 7th day of October, 2019.

27
                                                            /s/ Derek S. Neilson
28                                                          Derek S. Neilson

                   DECLARATION OF DEREK S. NEILSON IN SUPPORT OF RENEWED MOTION TO SEAL
     Page 1                                                               Case No. 4:18-cv-01885-HSG
          Case 4:18-cv-01885-HSG Document 859 Filed 10/07/19 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

              DECLARATION OF DEREK S. NEILSON IN SUPPORT OF RENEWED MOTION TO SEAL
     Page 2                                                          Case No. 4:18-cv-01885-HSG
